Citation Nr: 0923033	
Decision Date: 06/18/09    Archive Date: 06/23/09

DOCKET NO.  08-03 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for sleep apnea as 
secondary to residuals of chip fracture of the nasal bone.

2.  Entitlement to an evaluation in excess of 0 percent for 
residuals of chip fracture to the anterior nasal bone.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Richmond, Counsel




INTRODUCTION

The Veteran had active military service from July 1969 to 
January 1972.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied service connection for obstructive sleep apnea 
and an increased rating in excess of 0 percent for residuals 
of chip fracture of anterior nasal bone.  The Veteran 
requested a Board hearing but withdrew the request in 
November 2008.

After the case was certified to the Board, additional 
evidence was added to the file that had not been considered 
by the RO.  A remand, pursuant to 38 C.F.R. § 20.1304 is not 
necessary, however, as the evidence is duplicative of 
information already of record.


FINDINGS OF FACT

1.  The preponderance of the evidence shows no relationship 
between the Veteran's sleep apnea and his service-connected 
residuals of chip fracture of the nasal bone, or service.

2.  The residuals of chip fracture to the anterior nasal bone 
are manifested by a deviated nasal septum with 70 percent 
obstruction of the nasal passage on the left and no 
obstruction on the right.


CONCLUSIONS OF LAW

1.  The criteria for service connection for sleep apnea as 
secondary to residuals of chip fracture of the nasal bone are 
not met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 3.102, 3.303, 3.310 (2008).

2.  The criteria for a compensable disability rating for 
residuals of chip fracture of the anterior nasal bone are not 
met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.97, Diagnostic Code 6502 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a). 

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in August 2006.  The RO provided the appellant 
with notice pursuant to the requirements of Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) in July 2008, subsequent to the 
initial adjudication.  While the second notice was not 
provided prior to the initial adjudication, the claimant has 
had the opportunity to submit additional argument and 
evidence, and to meaningfully participate in the adjudication 
process.  The claim was subsequently readjudicated in an 
August 2008 supplemental statement of the case, following the 
provision of notice.  In any event, the Veteran has neither 
alleged nor demonstrated any prejudice with regard to the 
content or timing of the notices.  See Shinseki v. Sanders, 
129 U.S. 1696 (2009) (Reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.)  See also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
and Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008); and 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence.  

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded the Veteran physical 
examinations, and obtained medical opinions as to the 
etiology and severity of the disabilities on appeal.  The 
Veteran stated that he received VA treatment for his nose in 
the 1970's.  The RO made unsuccessful attempts to obtain 
these records.  The VA medical facility sent a response in 
April 2008 that no records were found.  The RO notified the 
Veteran of these attempts and the negative responses.  
Reasonable efforts have been made to obtain these records and 
no further assistance would benefit the Veteran.  All other 
known and available records relevant to the issues on appeal 
have been obtained and associated with the Veteran's claims 
file; and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.




Service connection

The Veteran seeks service connection for sleep apnea.  He 
contends that this disability is related to his service-
connected residuals of chip fracture to the anterior nasal 
bone.

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A § 1110.  "Service connection" basically means that 
the facts, shown by the evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.

In addition, service connection can be granted on a secondary 
basis.  Except as provided in 38 C.F.R. § 3.300(c), 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a). 

Any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  However, VA will not concede that a nonservice-
connected disease or injury was aggravated by a service-
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities 
(38 C.F.R. part 4) and determine the extent of aggravation by 
deducting the baseline level of severity, as well as any 
increase in severity due to the natural progress of the 
disease, from the current level.  38 C.F.R. § 3.310(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

An October 2006 VA ear, nose, and throat examination report 
shows the Veteran provided a 10-year history of obstructive 
sleep apnea and was currently on continuous positive airway 
pressure (CPAP) treatment.  He denied having had any surgery 
for this.  He indicated that when he slept on his right side 
he became more obstructed and snored and breathed with his 
mouth open.  The diagnosis was history of obstructive sleep 
apnea.  The same examiner noted this diagnosis again in June 
2008.  The examiner noted that he had previously evaluated 
the Veteran and that the Veteran had provided a 12 to 13-year 
history of symptoms related to obstructive sleep apnea.  It 
also was noted again that the Veteran had not had any surgery 
and used a CPAP machine.

There is no medical evidence confirming a diagnosis of sleep 
apnea on a clinical basis.

The October 2006 VA ear, nose, and throat examiner found 
that, although the Veteran would appear to have a problem 
with sleep apnea, the medical literature would not support 
causation between symptoms of sleep apnea and a deviated 
nasal septum.  Thus, it was the examiner's opinion that it 
was less likely than not that the Veteran's sleep apnea would 
be related to or caused by his residuals of nasal bone 
fracture.  The same examiner noted in June 2008 that at the 
time of his last evaluation he noted that the current medical 
literature would not support causation between symptoms of 
sleep apnea and a deviated nasal septum; but unfortunately 
the claims folder was not available for review.  The examiner 
noted that he must review the claims folder to determine 
which specific issues might be involved.  Therefore, he 
indicated that he would provide an addendum to his report 
after reviewing the claims file.    

A June 2008 addendum report notes that the claims file was 
reviewed, including the service treatment records, which were 
negative for obstructive sleep apnea.  The examiner again 
noted that current medical literature would not support 
causation between obstructive sleep apnea and nasal 
obstruction caused by deviation of the nasal septum.  
Therefore, it was the examiner's opinion that it was less 
likely than not that the Veteran's symptoms of obstructive 
sleep apnea might be related to his service-connected 
deviation of nasal septum (chip fracture of anterior nasal 
bone).

These medical opinions are not in favor of the Veteran's 
claim.  Specifically, the medical evidence does not contain a 
clinical diagnosis of sleep apnea, and contains opinions that 
there is no relationship between the Veteran's sleep apnea 
and residuals of nasal bone fracture.  There also is no 
evidence that the residuals of nasal bone fracture aggravated 
the Veteran's sleep apnea.  The record shows that the Veteran 
has had the residuals of nasal bone fracture since the 1970's 
when he was discharged from service.  Per the Veteran, he has 
not had sleep apnea until 10 to 13 years ago, which would be 
approximately in 1996 or 1998.  None of the clinical records 
show that sleep apnea has undergone an increase in severity 
due to the residuals of nasal bone fracture.  Thus, there is 
no probative evidence of a relationship between the Veteran's 
sleep apnea and his service-connected residuals of nasal bone 
fracture.

The record also shows that there is no relationship between 
the Veteran's sleep apnea and service, as the service 
treatment records are negative and there is no evidence of a 
present disability until approximately 1996 or 1998, which is 
more than 20 years after service.  

The Veteran genuinely believes that he has sleep apnea 
related to his service-connected residuals of nasal bone 
fracture.  His factual recitation as to his symptoms of sleep 
apnea are accepted as true.  However, as a layperson, lacking 
in medical training and expertise, the Veteran cannot provide 
a competent opinion on a matter as complex as a diagnosis of, 
or the etiology of his sleep apnea, and his views are of no 
probative value.  And, even if his opinion was entitled to be 
accorded some probative value, it is far outweighed by the 
detailed opinions provided by the medical professional who 
did not provide a clinical diagnosis of sleep apnea and 
discussed the reasons why the sleep apnea was not related to 
the service-connected residuals of nasal bone fracture.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The preponderance of the evidence is against the service 
connection claim for sleep apnea as secondary to residuals of 
chip fracture of the nasal bone; there is no doubt to be 
resolved; and service connection is not warranted.   Gilbert 
v. Derwinski, 1 Vet. App. at 57-58.

Increased rating

The RO granted service connection for residuals of nasal bone 
fracture in December 1978, assigning a 0 percent evaluation 
effective September 18, 1978.  The Veteran contends that he 
is entitled to a higher rating.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. 38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the potential application of the 
various other provisions of 38 C.F.R., Parts 3 and 4 will be 
considered, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Where entitlement to compensation already has been 
established and an increased disability rating is at issue, 
the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).   Different 
percentage ratings for different periods of time can be 
applied based on the medical evidence of record.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Once the evidence is 
assembled, the Secretary is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
If so, the claim is denied; if the evidence is in support of 
the claim or is in equal balance, the claim is allowed.  Id.

The Veteran's residuals of chip fracture of anterior nasal 
bone are rated under 38 C.F.R. § 4.97, Diagnostic Code 6502 
for deviation of the nasal septum.  Diagnostic Code 6502 
provides that a 10 percent evaluation will be assigned for 
traumatic deviation of the nasal septum with 50 percent 
obstruction of the nasal passage on both sides or complete 
obstruction on one side.

Where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met. 38 C.F.R. § 4.31.

An October 2006 VA examination report shows that the Veteran 
indicated that when he slept on his right side his nose 
became more obstructed and he snored and breathed with his 
mouth open.  Physical examination of the nose revealed 
anterior nasal septal deviation present with about 70 percent 
nasal obstruction present on the left side and no significant 
nasal obstruction present on the right side.  The nasal 
airway on the right side appeared very open and there was 
significant obstruction from an anterior septal deviation 
present on the left side.  There was no mucopus present in 
the nose or nasopharanx.  There were no nasal polyps present.  
Examination of the oropharynx revealed a somewhat elongated 
uvula.  The diagnosis was nasal septal deviation with 
approximately 70 percent nasal obstruction present on the 
left side and 0 percent on the right side.

The same VA examiner provided another examination in June 
2008 and found that the nose revealed significant nasal 
septal deviation to the left side.  There was a very 
significant anterior septal spur noted on the left side on 
anterior rhinoscopy.  The examiner estimated about 70 percent 
nasal obstruction present on the left side from the Veteran's 
deviated nasal septum.  The right nasal cavity was wide open 
and there was no evidence of significant nasal obstruction 
present on the right side.  There were no nasal polyps 
present.  There was mild swelling involving the turbinates.  
There was no mucopus present in the nose or nasopharanx.  
There was no nasal crusting present.  Examination of the 
mouth and oropharynx was unremarkable.  The diagnosis was 
deviation of nasal septum.

The medical findings show that a compensable rating is not 
warranted under Diagnostic Code 6502.  While the Veteran has 
significant nasal obstruction on the left side, it has not 
been found by the VA examiner to be complete obstruction.  
The right side is not shown to have any obstruction at all.  
This medical evidence does not more closely approximate the 
criteria for a 10 percent evaluation.  

The Veteran genuinely believes that he is entitled to a 
higher rating for his residuals of chip fracture to the 
anterior nasal bone.  His factual recitation as to his nose 
becoming more obstructed when he lays on his right side is 
accepted as true.  However, as a layperson, lacking in 
medical training and expertise, the Veteran cannot provide a 
competent opinion on a matter as complex as the clinical 
findings associated with his deviated nasal septum, 
particularly the percentage of obstruction in each nostril.  
And, even if his opinion was entitled to be accorded some 
probative value, it is far outweighed by the detailed opinion 
provided by the medical professional who discussed the 
necessary present findings associated with the deviated nasal 
septum.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006)).

The level of impairment associated with the residuals of chip 
fracture to the anterior nasal bone has been relatively 
stable throughout the appeals period, or at least has never 
been worse than what is warranted for a 0 percent rating.  
Therefore, the application of staged ratings (i.e., different 
percentage ratings for different periods of time) is 
inapplicable.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The Veteran's disability picture also has not been rendered 
unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of an extraschedular evaluation.  38 C.F.R. 
§ 3.321(b)(1); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  Specifically, the record does not show, nor has the 
Veteran indicated any way in which the residuals of chip 
fracture to the anterior nasal bone has had marked 
interference with his employment.  The record also does not 
show any frequent periods of hospitalization due to this 
disability.  The current schedular criteria adequately 
compensate the Veteran for the current nature and extent of 
severity of the disability at issue.  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.

The preponderance of the evidence is against the increased 
rating claim for residuals of chip fracture to the anterior 
nasal bone; there is no doubt to be resolved; and an 
increased rating is not warranted.   Gilbert v. Derwinski, 1 
Vet. App. at 57-58.


ORDER

Entitlement to service connection for sleep apnea as 
secondary to residuals of chip fracture of the nasal bone is 
denied.

Entitlement to an evaluation in excess of 0 percent for 
residuals of chip fracture to the anterior nasal bone is 
denied.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


